Citation Nr: 1734641	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-18 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to a low back disability and an alcohol abuse disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. S. Rubin, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1975 to December 1980 in the United States Army.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of case has since been transferred to the RO in St. Louis, Missouri.  That office forwarded his appeal to the Board.  

In June 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  In pertinent part, the Board remanded the issue of entitlement to service connection for a low back disability.  In a March 2017 rating decision, the RO granted service connection of a low back disability.  This represents a full grant of benefits.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the March 2017 rating decision with regard to that decision.  Therefore, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

In the same June 2016 Board decision, the Board also denied the issue of entitlement to service connection for an acquired psychiatric disorder.  Thus, this issue is no longer on appeal before the Board.  

Finally, the Board recognizes that in the July 2017 Appellant's Brief and November 2016 VA medical opinion, the issue was reasonably raised as to whether the Veteran may be entitled to service connection for an alcohol abuse disorder as secondary to a service-connected thoracolumbar spine disability.  In this regard, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2016).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and his representative are advised that any claim for service connection for an alcohol abuse disorder as secondary to a service-connected thoracolumbar spine disability must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
Before addressing the merits the claim for service connection for a headache disorder, to include as secondary to a low back disability and alcohol abuse disorder, the Board finds that additional development of the evidence is required.

VA has a duty to consider a claim under all theories of entitlement if raised by the evidence of record.  VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In addition, if a medical opinion does not address the secondary aspect of the claim, it is not sufficient for rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Furthermore, a VA medical opinion regarding both the causation and aggravation facets of a secondary service connection claim must be provided in a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation). 

In this regard, although the VA examinations and medical opinions dated in November 2016 and February 2017 proffered a medical opinion as to the theory of direct service connection for a headache disorder, they did not proffer a medical opinion as to the reasonably raised theory of secondary service connection for a headache disorder.  Specifically, the November 2016 VA examiner noted the Veteran's report that he drinks alcohol due to his service-connected thoracolumbar spine pain, because alcohol is the only thing that will help him sleep.  The VA examiner added that the alcohol "could be" a cause of the Veteran's chronic headaches, or the Veteran's use of Excedrin which can cause rebound headaches.  Furthermore, in the July 2017 Appellant's Brief, the Veteran's representative asserted that if VA is unable to grant service connection for a headache disorder as a direct result of the Veteran's military service, then VA should grant service connection for a headache disorder as secondary to an alcohol abuse disorder, resulting from pain due to the Veteran's service-connected thoracolumbar spine disability.  Thus, a secondary service connection issue for a headache disorder was reasonably raised in the record.  

With respect to claims, as here, filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's willful  misconduct, including abuse of alcohol or drugs.  See 38  U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(d).  VA's General Counsel has also confirmed that direct service connection for a disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, in the present case, service connection for any primary alcohol abuse disorder the Veteran has would generally be precluded by law.

However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, the Federal Circuit cautioned that compensation would only result where there was clear medical evidence establishing that the alcohol or drug abuse disability was caused or aggravated by a veteran's primary service-connected disability.  Id.  

The Board also notes that several of the February 2017 VA examiner's statements pertinent to the theory of direct service connection appear inconsistent.  At one point the VA examiner assessed that the Veteran's current headache disorder is less likely as not (less than 50% probability) incurred or caused by a claimed in-service injury, event or illness.  The VA examiner reasoned that the Veteran stated "the headaches didn't begin until many years after I got out of the Army."  However, in another sentence, the VA examiner also stated that there is "credible medical documentation in 2009" that the headaches were evaluated during active military service.  (The reason for this discrepancy is unclear).  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, as further clarification of the VA examiner's conclusions on direct service connection for a headache disorder is necessary for a proper appellate decision, a remand for a clarification opinion is warranted.  See 38 C.F.R. § 19.9(a); Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).         

In summary, a VA addendum opinion is necessary here to address the theory of secondary service connection for a headache disorder, and to clarify the VA examiner's inconsistent statements regarding direct service connection.  If the same, earlier February 2017 VA physician is not available, another qualified VA clinician will provide the addendum opinion.  Another physical examination for the Veteran's headaches is not necessary unless the VA examiner specifically requests one.   

Accordingly, the case is REMANDED for the following action:

1.  After any additional outstanding records are associated with the claims file, the AOJ should secure a VA addendum opinion from the February 2017 VA physician to address the theory of secondary service connection for a headache disorder and to clarify the VA examiner's inconsistent statements regarding direct service connection.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination of the Veteran necessary.  The entire claims file should be made available to and be reviewed by the VA examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA examiner must directly answer the following questions:

a. Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current headache disorder began during or was causally or etiologically related to his military service?  

In answering this question, the current VA examiner is advised that the February 2017 VA examiner already assessed that the Veteran's current headache disorder is less likely as not (less than 50% probability) incurred or caused by a claimed in-service injury, event or illness.  The VA examiner reasoned that the Veteran stated "the headaches didn't begin until many years after I got out of the Army."  However, in another sentence, the VA examiner also stated that there is "credible medical documentation in 2009" that the headaches were evaluated during active military service.  (The reason for this discrepancy is unclear).  In any event, the VA examiner's conclusions appear inconsistent.  Thus, a VA clarification opinion as to direct service connection for a headache disorder is necessary.  

b. Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current alcohol abuse disorder is caused by, proximately due to, the result of, or is a symptom of pain from his service-connected thoracolumbar spine disability.  

c. Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current alcohol abuse disorder is aggravated by or worsened by pain from his service-connected thoracolumbar spine disability? 

In answering the above questions, please address the viability of the Veteran's contention that he drinks alcohol in order to sleep due to pain from his service-connected thoracolumbar spine disability.  

d. If either paragraph (b) or (c) above is answered in the affirmative, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current headache disorder is caused by, proximately due to, or the result of his alcohol abuse disorder.

e. If either paragraph (b) or (c) above is answered in the affirmative, is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current headache disorder is aggravated by or worsened by his alcohol abuse disorder?

f. In answering the above questions regarding secondary service connection, the current VA examiner is advised that November 2016 VA nurse practitioner examiner noted the Veteran's report that he drinks alcohol due to his service-connected thoracolumbar spine pain, because alcohol is the only thing that will help him sleep.  The VA examiner added that the alcohol use "could be" a cause of the Veteran's chronic headaches, or the Veteran's use of Excedrin which can cause rebound headaches. 

VA treatment records record a history of alcohol dependence and abuse for the Veteran beginning in at least 2002.  VA treatment records dated from 2013 to 2016 reveal numerous specific instances of excessive alcohol consumption - e.g., "2-3 beers nightly during week and 12 beers on weekend nights"; "four beers a day"; a "six pack of alcohol daily"; "12 beers on weekends." In a September 2013 VA psychiatric evaluation, the Veteran asserted his increased alcohol intake started in the military, but he felt it was not a problem for him.  A March 2011 VA primary care note instructed the Veteran to take Hydrocodone every six hours as needed for back and hernia pain, but to avoid alcohol consumption.  

Both the causation and aggravation facets of secondary service connection should be addressed by the VA examiner.  

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Readjudicate the issue on appeal of service connection for a headache disorder, to include as secondary to an alcohol abuse disorder.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




